ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as
of November 10, 2005, by and among SUNSET BRANDS, INC., a Nevada corporation
(“Purchaser”), CONTINENTAL STOCK TRANSFER & TRUST COMPANY (the “Escrow Agent”),
U.S. MILLS, INC., a Delaware corporation (the “Company”), and IBF Fund
Liquidating LLC, a Delaware limited liability company (the “Shareholder
Representative”), for itself and as representative of the shareholders of the
Company entitled to receive Merger Consideration pursuant to the terms of the
Merger Agreement (as defined below) (such shareholders being referred to herein
as the “Selling Parties”).

RECITALS

          A. Purchaser, USM Acquisition Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Purchaser (“Merger Sub”), the Company and the
Shareholder Representative have entered into an Amended and Restated Acquisition
Agreement and Plan of Merger dated as of November 10, 2005 (the “Merger
Agreement”), pursuant to which Purchaser is acquiring the Company by means of
merger transaction pursuant to which Merger Sub is merging with and into the
Company and certain holders of the Company’s capital stock are receiving the
Merger Consideration (as defined in Section 1.6(b) of the Merger Agreement) from
Purchaser.

          B. Purchaser, the Company, the Shareholder Representative and
Continental Stock Transfer & Trust Company, as escrow agent (the “Deposit Escrow
Agent”), have entered into an Escrow Agreement dated as of March 7, 2005 (as
amended, the “Deposit Escrow Agreement”), pursuant to which Purchaser deposited
the Deposit (as defined in Section 1.7 of the Merger Agreement) consisting of
$1,000,000 in cash (the “Deposit Cash”), 500,000 shares of common stock of the
Purchaser and a confession of judgment promissory note in the original principal
amount of $1,500,000 (the “Escrow Note”), to be held and disbursed by the
Deposit Escrow Agent in accordance with the terms of the Deposit Escrow
Agreement.

          C. On May 19, 2005, the Deposit Escrow Agent released the Deposit Cash
then in the escrow account established pursuant to the Deposit Escrow Agreement
to the Company.

          D. Pursuant to the Merger Agreement, on the Closing Date, the Deposit
Escrow Agent is required, upon receipt of notice of the execution and delivery
of this Agreement, to (i) release the Deposit Shares and the Escrow Note to
Purchaser for cancellation, (ii) deposit any portion of the Prepayment Amount
(as defined in the Merger Agreement) that has not previously been released to
the Company, if any, into the escrow account established pursuant to this
Agreement (the “Holdback Escrow Account”).

          E. As of the date hereof, there is no Prepayment Amount in the escrow
account established pursuant to the Deposit Escrow Agreement.

          F. The Merger Agreement contemplates the establishment of the escrow
arrangement contemplated by this Agreement to (i) secure rights to
indemnification,

--------------------------------------------------------------------------------

compensation and reimbursement of the Purchaser and Merger Sub under Article VII
of the Merger Agreement, and (ii) provide for payment of any Working Capital
Adjustment (as defined in the Merger Agreement), to the extent set forth in
Section 1.9 of the Merger Agreement.

          G. Pursuant to Section 1.17 of the Merger Agreement and Section 11.1
of this Agreement, the Shareholder Representative has been irrevocably appointed
to serve as the Shareholder Representative for, among other things,
administration of the provisions of Sections 1.9, 1.10 and Article VII of the
Merger Agreement.

AGREEMENT

          The parties, intending to be legally bound, agree as follows:

1. Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings given to them in the Merger Agreement.

2. Account.

          2.1. Holdback Escrow Account. On the date hereof Purchaser is
depositing with the Escrow Agent (A) three hundred thousand dollars ($300,000)
in cash (the “Holdback Cash”), and (B) 214,286 shares of Series B Preferred
Stock of Purchaser (the “Holdback Shares”) having an aggregate value of one
million two hundred thousand dollars ($1,200,000). The number of Holdback Shares
deposited in the Holdback Escrow Account at Closing may be adjusted upward or
downward at Closing as a result of any Estimated Working Capital Adjustment;
accordingly, the term “Holdback Shares” shall be deemed to refer to any such
adjusted number of Holdback Shares deposited at Closing. Any Merger Shares
deposited at Closing as the result of any Estimated Working Capital Adjustment
shall be deemed “Additional Shares.” The Holdback Shares and any Additional
Shares shall be issued in the names of the Selling Parties in accordance with
the Distribution Percentages. The Escrow Agent agrees to accept delivery of the
Holdback Cash, the Holdback Shares and any Additional Shares subject to the
terms and conditions of this Agreement.

          2.2. Voting of the Holdback Shares. For so long as the Holdback Shares
or any Additional Shares remain in the Holdback Escrow Account, the Holdback
Shares and any Additional Shares shall be voted by the record holder thereof.

          2.3. Dividends, Etc; Stock Splits.

                    (a) Any shares of Series B Preferred or Sunset Common
distributable or issuable (whether by way of dividend, stock split or otherwise)
in respect of or in exchange for any Holdback Shares or Additional Shares
(including pursuant to or as a part of a merger, consolidation, acquisition of
property or stock, reorganization or liquidation involving the Surviving
Corporation) shall not be distributed or issued to the beneficial owners of such
Holdback Shares or Additional Shares, but rather shall be distributed or issued
to and held by the Escrow Agent in the Holdback Escrow Account. Any securities
received by the Escrow Agent in respect of any Holdback Shares held in escrow as
a result of any stock split or combination of Holdback Shares held in the
Holdback Escrow Account, payment of a stock dividend or other stock distribution
in or on Holdback Shares held in the Holdback Escrow Account or change of

2

--------------------------------------------------------------------------------

any Holdback Shares into any other securities pursuant to or as a part of a
merger, consolidation, acquisition of property or stock, reorganization or
liquidation involving Purchaser or Surviving Corporation, or otherwise, shall be
held by the Escrow Agent as, and shall be included within the definition of,
Holdback Shares. Any cash dividends, dividends payable in securities of third
parties or other distributions of any kind made in respect of the Holdback
Shares (the “Income”) will be delivered (net of any withholding or other taxes
required to be paid or withheld by Escrow Agent) and held by the Escrow Agent in
the Holdback Escrow Account. The Holdback Shares and any Income thereon are
referred to collectively herein as the “Holdback Collateral.”

                    (b) All numbers contained in, and all calculations required
to be made pursuant to, this Agreement with respect to the Holdback Shares shall
be adjusted as appropriate to equitably reflect the effect of any stock split,
reverse stock split, stock dividend or similar transaction effected by Purchaser
after the date hereof; provided, however, that the Escrow Agent shall have
received notice of such stock split or other action and shall have received the
appropriate number of additional shares of Series B Preferred, Sunset Common or
other property, as applicable, pursuant to this Section 2.3(b); and provided,
further, that all calculations required to be made pursuant to this Agreement
will be made by Purchaser and/or the Shareholder Representative, as applicable.
Unless and until the Escrow Agent receives the certificates representing
additional shares of Series B Preferred, Sunset Common or other property, as
applicable, pursuant to this Section 2.3(b), the Escrow Agent may assume without
inquiry that no such stock or other property has been or is required to be
issued with respect to Holdback Shares. Purchaser undertakes to provide the
Escrow Agent prompt notice of any stock split or other event contemplated by
this Section 2.3(b) and to take reasonable efforts to deliver to the Escrow
Agent (whether by instruction to the transfer agent of Purchaser or otherwise)
the certificates representing additional shares of Series B Preferred, Sunset
Common or other property, as applicable, contemplated by this Section 2.3(b).

          2.4. Security Interest in Holdback Escrow Account. To the extent and
so long as any Holdback Shares or Holdback Cash is held in the Holdback Escrow
Account hereunder, Purchaser shall have, and the Selling Parties (through the
Shareholder Representative) hereby grant, as of and from the date of this
Agreement, a perfected, first-priority security interest in the Holdback Shares
and Holdback Cash to secure payment of (a) amounts, if any, payable to Purchaser
or Merger Sub in respect of Article VII of the Merger Agreement and (b) the
Working Capital Adjustment pursuant to Section 1.9 of the Merger Agreement. In
connection therewith, each of the Selling Parties (through the Shareholder
Representative) expressly agrees (y) that the Escrow Agent is acting as
Purchaser’s agent to the extent necessary to perfect Purchaser’s first-priority
security interest in the Holdback Shares and Holdback Cash, and (z) to execute
and deliver such instruments as Purchaser may from time to time reasonably
request for the purpose of evidencing and perfecting such security interest.

          2.5. Transferability. The interests of the Selling Parties in the
Holdback Cash and Holdback Shares shall not be assignable or transferable, other
than by operation of law. No assignment or transfer of any of such interests by
operation of law shall be recognized or given effect until Purchaser and the
Escrow Agent shall have received written notice of such assignment or transfer.

3

--------------------------------------------------------------------------------

          2.6. Escrow Fund. The Holdback Cash and Holdback Shares held in the
Holdback Escrow Account shall be held as an escrow fund and shall not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any Selling Party, Purchaser or of any party hereto. The Escrow
Agent shall hold and safeguard the Holdback Escrow Account until the Termination
Date (as defined below) or until the Holdback Cash and the Holdback Shares are
released in accordance with this Agreement, provided that if, prior to the
Termination Date, the Escrow Agent has received from Purchaser a Notice of Claim
(as defined below) setting forth a claim timely made under the Merger Agreement
that has not been resolved by the Termination Date, then, upon receipt of
written instructions signed by the Purchaser, the Escrow Agent shall hold and
safeguard the Holdback Escrow Account (and any remaining Holdback Cash and
Holdback Shares) until the claim has been resolved and all Holdback Cash and
Holdback Shares have been released in accordance with this Agreement; provided,
however, that the Escrow Agent shall not hold any portion of the Holdback Cash
or Holdback Shares in respect of any such unresolved claim that is required to
be disbursed pursuant to Section 3.

          2.7. Disposition of Holdback Shares. The Escrow Agent may not exchange
any Holdback Cash or Holdback Shares held by it for cash or any other security;
provided however, (i) Purchaser may redeem any of the Holdback Shares in
accordance with the provisions of the Investor Rights Agreement attached as
Exhibit B to the Merger Agreement, and (ii) upon receipt of joint written
instruction from the Company and the record owner of the Holdback Shares in
question, the Escrow Agent shall allow the conversion of the Holdback Shares
into Sunset Common or the sale of any shares Sunset Common in accordance with
the terms of the Merger Agreement, the Investor Rights Agreement, and applicable
state and federal securities laws (after receipt of an opinion of counsel to
Purchaser that such sale is permitted under such laws); provided that all shares
of Sunset Common issued upon any such exchange and the net proceeds (after
broker’s commissions) from the sale of any Sunset Common are deposited in the
Holdback Escrow Account and held and/or distributed in accordance with the terms
of this Agreement.

3. Release of Holdback Cash for Working Capital Adjustment.

          3.1. On the Closing Date, the Company shall deliver to Escrow Agent a
copy of the calculation of the Estimated Working Capital Adjustment. On or
before thirty (30) days after the Closing Date, Purchaser shall deliver to the
Shareholder Representative and the Escrow Agent a balance sheet dated as of the
Closing Date, prepared in accordance with GAAP consistently applied, along with
a calculation of the Proposed Working Capital Adjustment which shall also
specify the distribution of the Holdback Cash and Holdback Collateral to
Purchaser and the Selling Parties that would result from such Proposed Working
Capital Adjustment pursuant to the terms of the Merger Agreement. Within twenty
(20) Business Days following the Shareholder Representative’s receipt of such
Proposed Working Capital Adjustment, the Shareholder Representative may deliver
to the Purchaser and the Escrow Agent a written response (a “Balance Sheet
Dispute Notice”) in which the Shareholder Representative disputes the Proposed
Working Capital Adjustment delivered by the Purchaser and the distribution of
the Holdback Cash and the Holdback Collateral specified by Purchaser. If a
Balance Sheet Dispute Notice is not delivered by the Shareholder Representative
within such twenty (20) Business Day period, the Proposed Working Capital
Adjustment shall be deemed the Final Working Capital Adjustment and the Escrow
Agent shall, upon receipt of written instructions signed by the Purchaser and
the Shareholder Representative, within five (5) Business Days following the

4

--------------------------------------------------------------------------------

expiration of such twenty (20) Business Day period, deliver to the Purchaser and
the Shareholder Representative Holdback Cash and Holdback Collateral as
described in the Proposed Working Capital Adjustment.

          3.2. If the Shareholder Representative delivers a Balance Sheet
Dispute Notice in a timely manner, upon receipt of written instructions signed
by the Shareholder Representative, the Escrow Agent shall not release any of the
Holdback Cash or Holdback Collateral (other than pursuant to Section 4 of this
Agreement) until the earlier of (i) receipt of joint instructions from the
Purchaser and the Shareholder Representative (the “Working Capital Joint
Instructions”) instructing the Escrow Agent to release the Holdback Cash and
Holdback Collateral to Purchaser or the Shareholder Representative, as the case
may be, in specified amounts or (ii) receipt by the Escrow Agent of the Closing
Balance Sheet and Final Working Capital Adjustment submitted by the Independent
Accountant retained by the parties which Closing Balance Sheet and Final Working
Capital Adjustment may be relied upon by the Escrow Agent. The Purchaser and the
Shareholder Representative shall provide the Escrow Agent with written notice of
the identity of the Independent Accountant at the time such Independent
Accountant is appointed pursuant to Section 1.9 of the Merger Agreement. Within
five (5) Business Days of the receipt of the Working Capital Joint Instructions
or the Closing Balance Sheet and Final Working Capital Adjustment from the
Independent Accountant, upon receipt of written instructions signed by the
Purchaser and the Shareholder Representative, the Escrow Agent shall deliver the
Holdback Cash and the Holdback Collateral to the Purchaser and the Shareholder
Representative in accordance with such instructions.

          3.3. Within five (5) Business Days of the receipt of the Final Working
Capital Adjustment, to the extent that the Final Working Capital Adjustment
differs from the Estimated Working Capital Adjustment (the difference being
referred to as the “Post-Closing Adjustment”), the following distributions of
Holdback Cash and Holdback Collateral shall occur:

                    (a) to the extent that the Post-Closing Adjustment is
negative (e.g. the Working Capital reflected on the Closing Balance Sheet is
less than the Working Capital reflected in the calculation of the Estimated
Working Capital Adjustment), within five (5) Business Days following receipt of
the Closing Balance Sheet and Final Working Capital Adjustment, the Escrow Agent
shall, upon receipt of written instructions signed by the Purchaser and the
Shareholder Representative, cause the following to be released to the Purchaser:
(1) Additional Shares, if any were issued and delivered to Escrow Agent at
Closing, having an aggregate face value (determined in a manner consistent with
Section 1.8 of the Merger Agreement) equal to the amount of the Post-Closing
Adjustment, with any remaining Additional Shares being released to the Selling
Parties in accordance with the Distribution Percentages, (2) to the extent that
the negative Post-Closing Adjustment is greater than the face value of any
Additional Shares, Holdback Cash in an amount equal to the amount by which the
Post-Closing Adjustment exceeds the face value of the Additional Shares, with
all but $300,000 of any remaining Holdback Cash (after payment of the
Post-Closing Adjustment) being released to the Selling Parties in accordance
with the Distribution Percentages and (3) to the extent the Post-Closing
Adjustment is greater than the face value of any Additional Shares plus the
Holdback Cash, Holdback Shares having an aggregate face value (determined in a
manner consistent with Section 1.8 of the Merger Agreement) equal to the amount
by which the Post-Closing Adjustment exceeds the face value of any Additional
Shares plus the Holdback Cash; or

5

--------------------------------------------------------------------------------

                    (b) to the extent that the Post-Closing Adjustment is
positive (e.g. the Working Capital reflected on the Closing Balance Sheet is
greater than the Working Capital reflected in the calculation of the Estimated
Working Capital Adjustment), within five (5) Business Days following receipt of
the Final Working Capital Adjustment (1) the Escrow Agent shall cause Additional
Shares, if any were issued and delivered to Escrow Agent at Closing, to be
released to the Selling Parties in accordance with the Distribution Percentages,
(2) the Escrow Agent shall cause all but $300,000 of the Holdback Cash to be
released to the Selling Parties in accordance with the Distribution Percentages,
and (3) the Purchaser shall issue and deliver to the Selling Parties additional
Merger Shares (in accordance with the Distribution Percentages) as provided in
Section 1.9 d. (ii) of the Merger Agreement. Notwithstanding anything to the
contrary contained in this Agreement, in no event shall the Final Working
Capital Adjustment, if positive, be greater than $1,000,000.

          3.4. All calculations required to be made pursuant to this Agreement
shall be made by the Purchaser and/or the Shareholder Representative, as
applicable, and not by the Escrow Agent, whose responsibility shall be limited
to responding to written instructions as set forth herein with respect to
specific amounts.

4. Release of Holdback Shares to Purchaser to Satisfy Claims for Damages.

          4.1. If Purchaser is of the opinion that any Purchaser Claim has
occurred, Purchaser may, on or prior to the date that is the first Business Day
following the one year anniversary of the Closing (the “Termination Date”),
deliver a claim notice (a “Notice of Claim”) to the Shareholder Representative
(with a copy to the Escrow Agent). Each Notice of Claim shall describe with
reasonable specificity the nature and amount of such asserted Purchaser Claim
and shall request a disbursement of Holdback Cash and Holdback Collateral from
the Holdback Escrow Account having a fair market value (valued in accordance
with Section 4.6 herein) equal to the amount of the Purchaser Claim (the
“Claimed Amount”).

          4.2. Within thirty (30) days after the Shareholder Representative’s
receipt of a Notice of Claim, the Shareholder Representative may deliver to the
Purchaser (with a copy to the Escrow Agent) a written response (the “Response
Notice”) in which the Shareholder Representative: (a) agrees that the Holdback
Cash and the Holdback Collateral having a combined value (valued in accordance
with Section 4.6 herein) equal to the full Claimed Amount may be released to the
Purchaser; (b) agrees that Holdback Cash and Holdback Collateral having a
combined value (valued in accordance with Section 4.6 herein) equal to part, but
not all, of the Claimed Amount (the “Agreed Amount”) may be released from the
Escrow Account to the Purchaser; or (c) indicates that no part of the Holdback
Cash or the Holdback Collateral may be released to the Purchaser in respect of
the Claimed Amount. Any part of the Claimed Amount that is not agreed to be
released to the Purchaser in accordance with the preceding sentence pursuant to
the Response Notice shall be the “Contested Amount.” If a Response Notice is not
delivered to the Purchaser (with a copy to Escrow Agent) within such 30-day
period, then the Shareholder Representative shall be conclusively deemed to have
agreed that the full Claimed Amount may be released to the Purchaser from the
Holdback Cash and Holdback Collateral in the Holdback Escrow Account.

6

--------------------------------------------------------------------------------

          4.3. If the Shareholder Representative delivers a Response Notice
agreeing that the full Claimed Amount may be released from the Holdback Cash and
Holdback Collateral in the Holdback Escrow Account to the Purchaser, or if the
Shareholder Representative does not deliver a Response Notice on a timely basis
in accordance with Section 4.2, the Escrow Agent shall within five (5) Business
Days following the receipt of such Response Notice (or, if the Escrow Agent has
not received a Response Notice, within five Business Days following the
expiration of the 30-day period referred to in Section 4.2), and upon receipt of
written instructions signed by the Purchaser, deliver to the Purchaser out of
the Holdback Escrow Account, Holdback Cash and Holdback Collateral having a
combined value (valued in accordance with Section 4.6 herein) equal to the
Claimed Amount.

          4.4. If the Shareholder Representative delivers a Response Notice
indicating that an Agreed Amount may be released from the Escrow Account to the
Purchaser, the Escrow Agent shall, within five Business Days following the
receipt of such Response Notice, deliver to the Purchaser Holdback Cash and
Holdback Collateral having a combined value (valued in accordance with Section
4.6 herein) in an amount equal to the applicable Agreed Amount. Such delivery
shall not be deemed to be made in full satisfaction of the Purchaser Claim
described in such Notice of Claim, but shall count toward the satisfaction of
the Purchaser Claim described in such Notice of Claim.

          4.5. If the Shareholder Representative delivers a Response Notice
indicating that there is a Contested Amount, the Escrow Agent shall hold
Holdback Cash and Holdback Collateral having an aggregate fair market value
(valued in accordance with Section 4.6 herein) equal to the Contested Amount
until the earlier of receipt by the Escrow Agent of (i) joint instructions from
Purchaser and the Shareholder Representative (the “Escrow Joint Instructions”)
instructing the Escrow Agent to release Holdback Cash and Holdback Collateral to
the Selling Parties and/or the Purchaser in satisfaction of the Purchaser Claim
asserted in the Notice of Claim and specifying the amount of Holdback Cash and
Holdback Collateral to be released to the Selling Parties and the amount and
number to be released to Purchaser in satisfaction of the Purchaser Claim, or
(ii) receipt by Escrow Agent of a final, non-appealable award of any court or
arbitrator having jurisdiction over the matter specifying the amount of Holdback
Cash and Holdback Collateral to be released to Purchaser in satisfaction of the
Purchaser Claim specified in the Notice of Claim or specifying that Purchaser
has no right to such Holdback Cash and Holdback Collateral (a “Final Award”).
Upon the Escrow Agent’s receipt of the Escrow Joint Instructions or the Final
Award, the Escrow Agent shall disburse the Holdback Cash and Holdback
Collateral, or a portion thereof, under the terms of the Escrow Joint
Instructions or Final Award.

          4.6. For the purposes of this Agreement, the cash and securities held
by Escrow Agent in the Holdback Escrow Account shall be valued as follows: (i)
all Holdback Shares held by the Escrow Agent in the Holdback Escrow Account
shall be valued at $1,200,000 in the aggregate at the time of deposit with the
Escrow Agent; (ii) all shares of Sunset Common issued upon the conversion of
Holdback Shares shall be valued at the face value of the Holdback Shares so
converted; and (iii) all cash (including interest earned thereon) received upon
the sale of any Sunset Common or as a result of the payment of any dividends by
Purchaser on any Holdback Shares in the Holdback Escrow Account shall be valued
at its face amount.

7

--------------------------------------------------------------------------------

          4.7. Any release of Holdback Cash and Holdback Shares in satisfaction
of any Purchaser Claim shall be made proportionately to the amount of Holdback
Cash and Holdback Shares then in the Holdback Escrow Account (e.g. solely by way
of example, if there was $300,000 of Holdback Cash and $1,200,000 of Holdback
Shares, 20% of the Purchaser Claim would be paid in Holdback Cash and 80% of the
Purchaser Claim would be paid in Holdback Shares); provided, however, any
Purchaser Claim resulting from Dissenter Claims shall be paid first out of any
Holdback Cash. To the extent that any of the Holdback Cash or Holdback
Collateral is required to be retained in the Holdback Escrow Account subsequent
to the Release Date, the retained amount shall be made proportionately to the
amount of Holdback Cash and Holdback Shares then in the Holdback Escrow Account.

          4.8. Notwithstanding anything herein to the contrary, if the Escrow
Agent is required pursuant to this Agreement to release Holdback Shares in
denominations other than in denominations represented by the certifcate(s) held
by the Escrow Agent, the Escrow Agent shall deliver the certificate(s)
representing the Holdback Shares to the Purchaser’s transfer agent in exchange
for certificates representing (a) such number of shares as it is required to
release and (b) such number of shares as it is required to hold as Holdback
Shares after such release.

5. Release of Holdback Escrow Account.

          5.1. On the second Business Day following the twelve (12) month
anniversary of the Closing Date (the “Release Date”), the Escrow Agent shall
automatically, upon written request by the Shareholder Representative and with
no written notice from the Purchaser, distribute or cause to be distributed to
the Shareholder Representative, for the benefit of the Selling Parties, all of
the Holdback Cash and Holdback Collateral remaining in the Holdback Escrow
Account; provided, however, that if prior to the Release Date, Purchaser has
timely given a Notice of Claim containing a claim which has not been resolved
prior to the Termination Date in accordance with the Merger Agreement and the
procedures in Section 4 of this Agreement, Escrow Agent shall retain in the
Holdback Escrow Account after the Release Date Holdback Cash and Holdback
Collateral collectively having a value (valued in accordance with Section 4.6
above) equal to the amount necessary to satisfy any unsatisfied claims specified
in any Notice of Claim theretofore delivered to the Escrow Agent prior to the
Release Date, which Holdback Cash and Holdback Collateral shall remain in the
Holdback Escrow Account until such claims have been resolved. Any Holdback Cash
and Holdback Collateral so retained shall be retained from the respective
Selling Parties in amounts determined on a pro rata basis based on their
respective Distribution Percentages.

          5.2. The Escrow Agent shall automatically, upon written request by the
Shareholder Representative and with no written notice from Purchaser, distribute
to the Shareholder Representative, for the benefit of the Selling Parties, all
of the Holdback Collateral on the Release Date, less any amount of Holdback
Collateral required to be retained pursuant to Section 6.1.

          5.3. The Escrow Agent shall provide a written account to Purchaser and
the Shareholder Representative at the end of each calendar quarter (beginning
with the quarter ended December 31, 2005) prior to the Termination Date (and
thereafter to the extent any amounts

8

--------------------------------------------------------------------------------

remain in the Holdback Escrow Account pursuant to this Agreement) listing any
transactions with respect to the Holdback Escrow Account during the immediately
preceding quarter.

6. Fees and Expenses.

          6.1. The Escrow Agent shall be entitled to receive from time to time
fees in accordance with Exhibit A. In accordance with Exhibit A, the Escrow
Agent will also be entitled to reimbursement for reasonable and documented
out-of-pocket expenses incurred by the Escrow Agent in the performance of its
duties hereunder and the execution and delivery of this Agreement. Any fees and
expenses shall be paid out of the Holdback Cash, as may be directed by the
Escrow Agent from time to time consistent with Exhibit A.

7. Limitation of Escrow Agent’s Liability.

          7.1. Anything contained herein to the contrary notwithstanding, the
Escrow Agent undertakes to perform such duties as are specifically set forth in
written instructions delivered pursuant to this Agreement only and shall have no
duty under any other agreement or document, and no implied covenants or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall incur no liability with respect to any action taken by it or
for any inaction on its part in reliance upon any notice, direction,
instruction, consent, statement or other document believed by it in good faith
to be genuine and duly authorized, nor for any other action or inaction except
for its own gross negligence or willful misconduct. In all questions arising
under this Agreement, the Escrow Agent may rely on the advice of counsel, and
for anything done, omitted or suffered in good faith by the Escrow Agent based
upon such advice the Escrow Agent shall not be liable to anyone. In no event
shall the Escrow Agent be liable for incidental, punitive or consequential
damages.

          7.2. Purchaser, the Company, the Shareholder Representative and the
Selling Parties (through the Shareholder Representative, acting on behalf of the
Selling Parties) hereby agree to indemnify the Escrow Agent and its officers,
directors, employees and agents for, and hold it and them harmless against, any
loss, liability or expense incurred without gross negligence or willful
misconduct on the part of Escrow Agent, arising out of or in connection with the
Escrow Agent carrying out its duties hereunder; provided, however, that promptly
after the receipt by the Escrow Agent of notice of any claim or commencement of
any suit, action or proceeding, the Escrow Agent shall, if a claim of
indemnification in respect thereof is to be made against any of the other
parties hereto or beneficiaries hereof, notify such other parties (or, in the
case of the Selling Parties, the Shareholders’ Representative); and provided,
further, that the indemnifying party or parties shall be entitled, upon the
consent of the Escrow Agent, which consent shall not be withheld for any reason
other than the reasonable belief by the Escrow Agent that such indemnifying
party does not have sufficient assets to defend such claim, jointly or severally
and at their own expense, to participate in or assume the defense of any such
action, suit or proceeding. This right of indemnification, compensation and
reimbursement shall survive the termination of this Agreement, and the
resignation of the Escrow Agent.

8. Termination. This Agreement shall terminate on the Release Date or, if
earlier, upon the release by the Escrow Agent of the entire amount of the
Holdback Cash and Holdback Collateral in accordance with this Agreement;
provided, however, that if the Escrow Agent has received

9

--------------------------------------------------------------------------------

from the Shareholder Representative a Balance Sheet Dispute Notice, or from
Purchaser a Notice of Claim, in any case setting forth a claim that has not been
resolved by the Release Date, and such Balance Sheet Dispute Notice or Notice of
Claim was timely given and was received by Escrow Agent prior to the Termination
Date, then this Agreement shall continue in full force and effect until the
claim has been resolved by either joint agreement or court order and all amounts
in the Holdback Escrow Account released in accordance with this Agreement.

9. Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue as escrow agent under this Agreement, the Escrow Agent may
resign and be discharged from its duties and obligations hereunder by giving its
written resignation to the parties to this Agreement. Such resignation shall
take effect not less than thirty (30) days after it is given to all parties
hereto. In such event, the Shareholder Representative and Purchaser may appoint
a successor escrow agent. If the Shareholder Representative and Purchaser fail
to appoint a successor escrow agent within fifteen (15) days after receiving the
Escrow Agent’s written resignation, the Escrow Agent shall have the right to
apply to a court of competent jurisdiction for the appointment of a successor
escrow agent. The successor escrow agent shall execute and deliver to the Escrow
Agent an instrument accepting such appointment, and the successor escrow agent
shall, without further acts, be vested with all the estates, property rights,
powers and duties of the predecessor Escrow Agent as if originally named as
Escrow Agent herein. The Escrow Agent shall act in accordance with joint written
instructions from the Shareholder Representative and Purchaser as to the
transfer of the Holdback Escrow Account to a successor escrow agent.

10. Shareholder Representative. As provided in the Merger Agreement, the Selling
Parties shall be deemed to have approved the appointment of IBF Fund Liquidating
LLC as the Shareholder Representative, to give and receive notices and
communications, to object to such deliveries, to agree to, negotiate, enter into
settlements and compromises of, and comply with orders of courts with respect to
claims of Purchaser hereunder, and to take all actions necessary or appropriate
in the reasonable judgment of the Shareholder Representative for the
accomplishment of the foregoing.

11. Holdback Cash; Purchaser. With respect to the release of any amount of
Holdback Cash payable to Purchaser pursuant to the terms and conditions of this
Agreement, Purchaser hereby instructs the Escrow Agent, and Escrow Agent agrees,
to release such Holdback Cash to CapitalSource Finance LLC via wire transfer at
the following account:

 

 

 

 

Bank:

Bank of America, NY

 

ABA:

026009593

 

Account:

003930250176

 

Account Name:

CapitalSource Finance LLC

 

Ref:

Sunset Brands

12. Miscellaneous.

          12.1. Attorneys’ Fees. In any action at law or suit in equity to
enforce or interpret this Agreement or the rights of any of the parties
hereunder, the prevailing party in such action or suit shall be entitled to
receive a reasonable sum for its attorneys’ fees and all other reasonable costs

10

--------------------------------------------------------------------------------

and expenses incurred in such action or suit.

          12.2. Notices. Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received (a) when delivered by hand, or
(b) two (2) business days after sent by registered mail, or (c) one (1) business
day after sent by courier or express delivery service, or (d) upon electronic
confirmation of receipt after sent by facsimile, to the address or facsimile
telephone number set forth below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):

 

 

 

 

 

If to Purchaser:

 

Sunset Brands, Inc.

 

 

 

10990 Wilshire Boulevard

 

 

 

Suite 1220

 

 

 

Los Angeles, California 90024

 

 

 

Attention: Chief Executive Officer

 

 

 

Fax: (310) 478–4601

 

 

 

 

 

With a copy to:

 

Hodgson Russ LLP

 

 

 

60 East 42nd Street, 37th Floor

 

 

 

New York, NY 10165

 

 

 

Attention: Jeffrey A. Rinde

 

 

 

Telephone: (212) 661-3535

 

 

 

Facsimile: (212) 972-1677

 

 

 

 

 

If to the Shareholder

 

 

 

Representative:

 

 

 

 

 

IBF Fund Liquidating LLC

 

 

 

c/o Kaye Scholer LLP

 

 

 

425 Park Avenue

 

 

 

New York, New York 10022

 

 

 

Attention: Arthur J. Steinberg, Manager

 

 

 

Fax: (212) 836-8564

 

 

 

 

 

With a copy to:

 

Kaye Scholer LLP

 

 

 

425 Park Avenue

 

 

 

New York, NY 10022

 

 

 

Attention: Emanuel S. Cherney, Esq.

 

 

 

Fax: (212) 836-7152

 

 

 

 

 

If to the Company:

 

U.S. Mills, Inc.

 

 

 

200 Reservoir Street

 

 

 

Needham, MA 02494-3146

 

 

 

Attention: President

 

 

 

Fax: (781) 444-3411

 

 

 

 

 

If to Escrow Agent:

 

Continental Stock Transfer and Trust Company

 

 

 

17 Battery Place

11

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

New York, NY 10004

 

 

 

Attention: Compliance Department

 

 

 

Telephone: (212) 509-4000

 

 

 

Telecopier: (212) 616-7616

The Escrow Agent may assume that any Notice of Claim, Response Notice or other
notice of any kind required to be delivered to the Escrow Agent and any other
Person has been received by such other Person on the date it has been received
by the Escrow Agent, but the Escrow Agent need not inquire into or verify such
receipt.

          12.3. Headings. The bold-faced headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

          12.4. Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

          12.5. Applicable Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of New York that might otherwise
govern under applicable principles of conflicts of law. Each of the parties
hereto irrevocably consents to the exclusive jurisdiction of (a) the Supreme
Court of the State of New York, New York County, and (b) the United States
District Court for the Southern District of New York, for the purposes of any
Action arising out of this Agreement, any related document or certificate or any
transaction contemplated hereby or thereby. Each of the parties hereto agrees to
commence any Action relating hereto either in the United States District Court
for the Southern District of New York or if such Action may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County. Each of the parties hereto further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 12.2 shall be effective service of
process for any Action in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 12.5. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any Action arising out of this Agreement, or any transaction contemplated hereby
in (i) the Supreme Court of the State of New York, New York County, or (ii) the
United States District Court for the Southern District of New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Action brought in any such court has been
brought in an inconvenient forum.

          12.6. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto and each of their
respective permitted successors, assigns, heirs and legatees, if any.

          12.7. Waiver. No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,

12

--------------------------------------------------------------------------------

right, privilege or remedy. No Person shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

          12.8. Amendment. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto; provided, however, that any
amendment executed and delivered by the Shareholder Representative shall be
deemed to have been approved by and duly executed and delivered by all of the
Selling Parties. Furthermore, Section 11 of this Agreement shall not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered by CapitalSource Finance LLC.

          12.9. Severability. In the event that any provision of this Agreement,
or the application of any such provision to any person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

          12.10. Parties in Interest. Except as expressly provided herein, none
of the provisions of this Agreement, express or implied, is intended to provide
any rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.

          12.11. Entire Agreement. This Agreement, the Merger Agreement and the
other agreements referred to herein and therein set forth the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

          12.12. Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any action arising out
of or related to this Agreement or the transactions contemplated hereby.

          12.13. Cooperation. Each of the parties hereto agrees to cooperate
fully with the other parties to this Agreement and to execute and deliver such
further documents, certificates, agreements and instruments and to take such
other actions as may be reasonably requested by the other parties hereto in
order to evidence or reflect the transactions contemplated by this Agreement and
to carry out the intent and purposes of this Agreement.

          12.14. Construction.

                    (a) For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.

13

--------------------------------------------------------------------------------

                    (b) The parties hereto agree that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in the construction or interpretation of this Agreement.

                    (c) As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

                    (d) Except as otherwise indicated, all references in this
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of this
Agreement and Exhibits to this Agreement.

14

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

 

 

 

 

“Purchaser”

 

 

 

SUNSET BRANDS, INC., a Nevada corporation

 

 

 

 

By

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

 

     Name: Todd Sanders

 

 

     Title: President & CEO

 

 

 

 

 

 

“Company”

 

 

 

U.S. MILLS, INC., a Delaware corporation

 

 

 

 

By

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

 

     Name: Todd Sanders

 

 

     Title: CEO

 

 

 

By

/s/ Charles Verde

 

 

--------------------------------------------------------------------------------

 

 

     Name: Charles Verde

 

 

     Title: President

 

 

 

 

 

 

 

 

“Shareholder Representative”

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

 

By:

/s/  Arthur J. Steinberg

 

 

--------------------------------------------------------------------------------

 

      Arthur J. Steinberg, Manager

 

 

 

 

 

 

“Escrow Agent”

 

 

 

CONTINENTAL STOCK TRANSFER AND TRUST COMPANY

 

 

 

 

By

/s/ R. Bernhammer

 

 

--------------------------------------------------------------------------------

 

 

     Name: R. Bernhammer

 

 

     Title: Vice President

15

--------------------------------------------------------------------------------